Exhibit 10.12

EXECUTION COPY

This TRANSACTION FEE AGREEMENT, dated as of July 24, 2007 (this “Agreement”), is
entered into by and among ServiceMaster Global Holdings, Inc., a Delaware
corporation (the “Company”), The ServiceMaster Company, a Delaware corporation
(“ServiceMaster”), Clayton, Dubilier & Rice, Inc, a Delaware corporation
(“CD&R”), Banc of America Capital Investors V, L.P. (“BofA”), Citigroup
Alternative Investments LLC (“Citi”) and J.P. Morgan Ventures Corporation
(“JPM”).

W I T N E S S E T H:

WHEREAS, CD&R, BofA, Citi and JPM (the “Equity Sponsors”) or their respective
affiliates have organized the Company in connection with the acquisition of all
of the outstanding shares of capital stock of ServiceMaster (the “Merger”),
pursuant to, and on the terms and subject to the conditions set forth in, a
certain Agreement and Plan of Merger, dated as of March 18, 2007 (as the same
may be amended from time to time, the “Merger Agreement”), by and among the
Company, CDRSVM Acquisition Co., Inc., a Delaware corporation, and
ServiceMaster.

WHEREAS, in connection with the Merger, the Equity Sponsors or their respective
Affiliates (“Committing Investors”) have entered into Commitment Letters, dated
as of March 18, 2007, with the Company and each other Equity Sponsor (as amended
or supplemented from time to time, each, a “Commitment Letter”), pursuant to
which each such Committing Investor has agreed, subject to the conditions set
forth therein, to (or to cause its permitted assignees to) purchase shares of
common stock, par value $0.01 per share, of the Company for an aggregate
purchase price equal to its Commitment (as defined in the Commitment Letter);

WHEREAS, concurrently with the execution and delivery of this Agreement, certain
Committing Investors, the Company and certain other stockholders of the Company
are entering into a Stockholders Agreement, dated as of the date hereof (as the
same may be amended from time to time, the “Stockholders Agreement”);

WHEREAS, concurrently with the execution and delivery of this Agreement, each
Equity Sponsor, the Company, ServiceMaster and certain other parties are
entering into an Indemnification Agreement, dated as of the date hereof (as the
same may be amended from time to time, each, an “Indemnification Agreement”);
and

WHEREAS, the Equity Sponsors have performed financial, investment banking,
management advisory and other services for the Company in connection with the
Merger, including without limitation assistance in connection with (a) the
preparation, negotiation, execution and delivery of the Merger Agreement, (b)
the retention of legal, accounting, insurance, investment banking, financial and
other advisors and consultants in connection with the Merger, (c) the
preparation, negotiation, execution and delivery of equity commitment letters,
fee and engagement letters, subscription agreements, registration rights
agreements and agreements, instruments and documents relating to the financing
of the Merger and the Company, (d) the preparation and circulation of


--------------------------------------------------------------------------------


information and offering memoranda and other materials in connection with the
financing of the Merger and (e) the structuring, implementation and consummation
of the Merger (such services collectively, the “Initial Services”);

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.            ENGAGEMENT.  THE COMPANY HEREBY CONFIRMS THAT EACH EQUITY SPONSOR
HAS PERFORMED THE INITIAL SERVICES AS A CONSULTANT TO THE COMPANY.


2.            COMPENSATION FOR INITIAL SERVICES, ETC.

(a)          As compensation for the Initial Services, immediately following the
later of the date of this Agreement and the date of the consummation of the
Merger, the Company shall, or shall cause one or more of its subsidiaries
(together with the Company, the “Company Group”) to, on behalf of the members of
the Company Group, pay each Equity Sponsor its pro rata portion (in accordance
with the commitment amounts set forth in the respective Commitment Letters of
the Committing Investors that are Affiliates of such Equity Sponsor) of an
aggregate Initial Services Fee of $55,000,000.  Pursuant to Section 1.5 of the
Stockholders Agreement, at or promptly following the consummation of the Merger,
the Company shall pay, or reimburse each Committing Investor for, all
Acquisition Costs and Expenses (as defined therein) incurred by such Committing
Investor and its Affiliates (without duplication) in connection with the
performance of the Initial Services.  For purposes of this Agreement,
“Affiliate” shall mean, with respect to any person or entity, any other person
or entity directly or indirectly controlling, controlled by or under common
control with, such person or entity.

(b)          ServiceMaster and the Company (on behalf of the members of the
Company Group) hereby agree that the obligations of the Company under Section 2
shall be borne jointly and severally by each member of the Company Group.


3.            INDEPENDENT CONTRACTOR STATUS.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT EACH EQUITY SPONSOR HAS PERFORMED THE INITIAL SERVICES AS AN INDEPENDENT
CONTRACTOR, RETAINING CONTROL OVER AND RESPONSIBILITY FOR ITS OWN OPERATIONS AND
PERSONNEL AND THOSE OF ITS CONTROLLED AFFILIATES.  NONE OF THE EQUITY SPONSORS
AND THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE EMPLOYEES AND AGENTS SHALL,
SOLELY BY VIRTUE OF THIS AGREEMENT OR THE ARRANGEMENTS HEREUNDER, BE CONSIDERED
EMPLOYEES OR AGENTS OF ANY MEMBER OF THE COMPANY GROUP.  ANY DUTIES OF THE
EQUITY SPONSORS ARISING OUT OF THEIR ENGAGEMENT TO PERFORM SERVICES HEREUNDER
SHALL BE OWED SOLELY TO THE MEMBERS OF THE COMPANY GROUP.


4.            LIMITATION ON LIABILITY.  EXCEPT IN CASES OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, NONE OF THE EQUITY SPONSORS, THEIR RESPECTIVE AFFILIATES OR
ANY OF THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, PARTNERS, CONSULTANTS,
MEMBERS, STOCKHOLDERS SHALL HAVE ANY LIABILITY OF ANY KIND WHATSOEVER TO ANY
MEMBER OF THE COMPANY GROUP FOR

2


--------------------------------------------------------------------------------



ANY DAMAGES, LOSSES OR EXPENSES (INCLUDING, WITHOUT LIMITATION, SPECIAL,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES AND INTEREST, PENALTIES AND FEES
AND DISBURSEMENTS OF ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS AND OTHER
PROFESSIONAL ADVISORS) WITH RESPECT TO THE PROVISION OF THE INITIAL SERVICES.


5.            ENTIRE AGREEMENT; NO REPRESENTATIONS OR WARRANTIES.  THIS
AGREEMENT, THE STOCKHOLDERS AGREEMENT AND THE INDEMNIFICATION AGREEMENT (A)
CONTAIN THE COMPLETE AND ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE EQUITY
SPONSORS AND THE COMPANY WITH RESPECT TO THE SUBJECT MATTER HEREOF AND (B)
SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS UNDERSTANDINGS, CONDITIONS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, IN RESPECT OF THE
SUBJECT MATTER HEREOF.  THE COMPANY ACKNOWLEDGES AND AGREES THAT NONE OF THE
EQUITY SPONSORS MAKES ANY REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THIS
AGREEMENT OR ITS PROVISION OF THE INITIAL SERVICES.  THE COMPANY AGREES THAT ANY
ACKNOWLEDGMENT OR AGREEMENT MADE BY THE COMPANY IN THIS AGREEMENT IS MADE ON
BEHALF OF THE COMPANY AND THE OTHER MEMBERS OF THE COMPANY GROUP.


6.            COUNTERPARTS; AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.  THIS AGREEMENT MAY
NOT BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED, AND NO PROVISION
OF THIS AGREEMENT MAY BE WAIVED, OTHER THAN IN A WRITING DULY EXECUTED BY THE
PARTIES HERETO.


7.            BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED THAT (I) NEITHER THIS AGREEMENT NOR ANY RIGHT,
INTEREST OR OBLIGATION HEREUNDER MAY BE ASSIGNED BY EITHER PARTY, WHETHER BY
OPERATION OF LAW OR OTHERWISE, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE OTHER
PARTY HERETO AND (II) ANY ASSIGNMENT BY ANY EQUITY SPONSOR OF ITS RIGHTS UNDER
THIS AGREEMENT TO ANY ENTITY DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY
OR UNDER COMMON CONTROL WITH SUCH EQUITY SPONSOR SHALL BE EXPRESSLY PERMITTED
HEREUNDER AND SHALL NOT REQUIRE THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
HERETO.  THIS AGREEMENT IS NOT INTENDED TO CONFER ANY RIGHT OR REMEDY HEREUNDER
UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES TO THIS AGREEMENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


8.            GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT SUCH PRINCIPLES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY (A) AGREES THAT ANY LEGAL SUIT, ACTION OR PROCEEDING BROUGHT BY
ANY PARTY HERETO ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK OR
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE
CITY, COUNTY AND STATE OF NEW YORK

3


--------------------------------------------------------------------------------



(EACH, A “NEW YORK COURT”), (B) WAIVES, TO THE FULLEST EXTENT THAT IT MAY
EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN A NEW YORK COURT, AND ANY CLAIM THAT
ANY SUCH ACTION OR PROCEEDING BROUGHT IN A NEW YORK COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (C) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW
YORK COURT IN ANY SUIT, ACTION OR PROCEEDING AND (D) ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE HEREBY WAIVES ANY RIGHT THAT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH,
TERMINATION OR VALIDITY OF THIS AGREEMENT.  WITH RESPECT TO CLAUSE (D) OF THE
IMMEDIATELY PRECEDING SENTENCE, EACH OF THE PARTIES HERETO ACKNOWLEDGES AND
CERTIFIES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVER CONTAINED THEREIN, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 8.

[The remainder of this page left intentionally blank.]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

CLAYTON, DUBILIER & RICE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name: Theresa A. Gore

 

 

 

Title: Vice President, Treasurer, and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

BANC OF AMERICA CAPITAL

 

 

INVESTORS V, L.P.

 

 

By: Banc of America Capital

 

 

Management V, L.P., its General Partner

 

 

 

 

 

 

By: BACM I GP, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ J. Travis Hain

 

 

 

Name: J Travis Hain

 

 

 

Title: Managing Member

 

 

 

 

 

 

CITIGROUP ALTERNATIVE

 

 

INVESTMENTS LLC

 

 

 

 

 

By:

/s/ Darren Friedman

 

 

 

Name: Darren Friedman

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

J.P. MORGAN VENTURES

 

 

CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Lisa Fitzgerald

 

 

 

Name: Lisa Fitzgerald

 

 

 

Title: Managing Director


--------------------------------------------------------------------------------


 

 

SERVICEMASTER GLOBAL

 

 

HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name:

Theresa A. Gore

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

 

Title:

Senior Vice President &

 

 

 

 

Treasurer

 


--------------------------------------------------------------------------------